Title: From Benjamin Franklin to Benjamin Rush, 17 June 1778
From: Franklin, Benjamin
To: Rush, Benjamin


Dear Friend,
Passy June 17. 1778
This will be delivered to you by Mr. Archer, a young Gentleman of excellent Character, whose Zeal for the Cause of Liberty, and strong Desire of being serviceable to it and to our Country, with those Qualities of Mind and Acquirements that lay the best Foundation for his really becoming so, will I am persuaded recommend him to your kind Attention and Friendship. If the mere being born in our Country, tho’ an Accident, gives a Man some Title to our Regard, the voluntary Choice of it in preference to every other, and of its Cause on Account of its Justice, merit a particular Regard, which I am confident he will meet with among us, as he shall have Occasions to make himself known. He proposes to serve as a Volunteer in our Cavalry. He goes over at his own Expence, and without any Promises or Expectations of Employment given him by us, as indeed we are not impower’d to give any, but hopes to be able to recommend himself by his Conduct. In the mean time I beg leave to request your good Offices in his Behalf, as your Counsels and Countenance cannot but be of Use to a young Stranger. With the greatest Esteem, I am ever, my dear Friend Yours most affectionately
B Franklin
Dr Rush.
